DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered. Claims 1, 3-6, and 11-14 are pending, of which claims 13-14 are withdrawn.
Claims 1, 3-6, 11, and 12 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. See new rejection(s) below in view of Chen (CN 110214985 A).	
Applicant's arguments filed on May 16, 2022 regarding the previously applied rejections under 35 USC 103 have been fully considered but they are not deemed to be persuasive. 
First, Applicant argues that “the cups of Hendricks are not rotatable” because 1) it would be hard for the user to remove the attachment straps from the cups without relying on tools such as pliers, and 2) rotating the cups would introduce security and privacy concerns, since Hendricks teaches an article of swimwear (see pages 6-7 of Applicant’s Remarks).
The Examiner respectfully disagrees. 
First, Hendricks’ entire disclosure is drawn to a modular swimwear system wherein the user can easily detach and attach different panels/cups/straps to create a desired look (see Abstract and paragraphs 0016-0017 and 00060-0065 of Hendricks). Furthermore, Hendricks does not disclose wherein pliers or other tools are needed to attach/detach the selected pieces. As such, Applicant’s argument that it would be hard for the user to remove the attachment straps from the cups without pliers, is neither supported nor suggested by Hendricks’ disclosure. Hendricks’ teachings would, in fact, suggest the exact opposite argument to one having ordinary skill in the art – namely, that the different panels/cups/straps are easily and readily detachable from one another.
Second, in regards to the security/privacy concerns of rotating the cups, the Examiner notes that the user/wearer can easily adjust the bra assembly in the privacy of a changing room or other private location, thus obviating such concerns. There is no evidence to support that such adjustments must be made in in public. The user can also make desired adjustments to the bra assembly prior to wearing the bra assembly, such that the bra assembly can be easily pre-adjusted to the selected configuration.
Furthermore, the Examiner notes that Applicant’s arguments rely solely upon statements of conjecture (“it is hard for the user to remove the attachment straps” and “Applicant believes that the bust holders are not easily rotated between the strapless mode and the strap mode”). Respectfully, Applicant’s allegation that the claimed adjustments are “not easily” made or are “hard for the user” to make (statements with which the Examiner does not agree, as discussed above), do not provide sufficient evidence that “the cups of Hendricks are not rotatable” (i.e., not able to be rotated), as previously asserted by Applicant. 
As discussed in the Final Rejection on at least page 8, “the bra system together taught by Hendricks, Jones, Rowell, and Chen is capable of being used wherein the first clip is coupled to the third clip and the second clip is coupled to the fourth clip during a strap mode of the bra (e.g., by rotating the cups 12 of Hendricks such that the first clip 20 is engaged with the third clip 20, and the second clip 20 is engaged with the fourth clip 20 – note that each cup 12 has an identical fastener portion 20 at each corner of the cup, see Fig. 2 of Hendricks and is therefore capable of being effectively used in a rotated configuration as described above). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).” Hendricks teaches removable cups that are similarly shaped on each side (see Figs. 1-2), and further include identical fastener portions at each corner. As such, the Examiner respectfully submits that Hendricks’ cups would indeed be capable of being used in a rotated configuration to achieve the claimed connection between the first and third clips, and between the second and fourth clips.
Applicant further argues that “the bra cups disclosed in Jones, Rowell, and Fildan are not rotatable due to their structures” (see pages 7-8 of Applicant’s Remarks). 
However, the Examiner respectfully notes that the Office Action does not propose changing the bra cups of Hendricks to include the bra cup structure of Jones, Rowell, and Fildan. As clearly discussed on at least pages 5-7 and 10-11 of the Final Rejection, Jones is relied upon solely to teach a single removable strap instead of a pair of removable straps, and Rowell and Fildan are relied upon solely to teach the clasp structure. As such, Applicant’s argument is not relevant to the actual rejections discussed in the Final Rejection.
Similarly, Applicant argues that Chen does not teach the claimed clip/clasp structure (see pages 8-9 of Applicant’s Remarks).
Again, the Examiner respectfully notes that the Office Action does not propose changing the structure of the clips to include the structure of Chen’s clips. As clearly discussed on pages 6-7 of the Final Rejection, Chen is relied upon solely to teach that the shoulder strap fasteners and the inter-cup fasteners may include the same type of clip (instead of having different types of clips for each fastener system), to provide a more intuitive experience for the user when removing and joining the components of the bra assembly. As such, Applicant’s argument is not relevant to the actual rejections discussed in the Final Rejection. Furthermore, the clasp structure presently incorporated into claim 1 (previously recited in claim 2) is already taught by Rowell, as discussed on pages 6-7 of the Final Rejection.
Finally, the Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). See MPEP 707.07(f) and MPEP 2145(111).
	See updated rejection(s) below. 

Claim Objections
Claim 1 is objected to because of the following informalities: “wherein, the removable strap is detached from each of bra cups in the strapless mode” should read “wherein the removable strap is detached from each of the bra cups in the strapless mode.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitation “the bra assembly as claimed in claim 2.” The limitation is indefinite, as claim 2 has been canceled. For purposes of examination, the Examiner will interpret claim 3 as depending from claim 1.
	Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 11, and 12 (regarding claims 3-4, as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 110214985 A).
Regarding claim 1, Chen discloses a bra assembly (see Figs. 1-8) comprising: 
a pair of bra cups (1, 2) comprising a first bra cup (2) and a second bra cup (1); 
a first clip (12) coupled to the first bra cup and comprising a first hole (hole through which cup connecting piece extends, see annotated Fig. 1), wherein the first bra cup comprises a first pad (pad of 2) and a first connecting piece coupled to the first pad (see annotated Fig. 1), the first pad is coupled to the first clip via passing the first connecting piece through the first hole (see Fig. 1 and paragraph 0034); 
a second clip (11) coupled to the second bra cup (see Fig. 1 and paragraphs 0033-0034);
a removable strap (3) comprising a third clip (32) at a first end and a fourth clip (34) at a second end (see Fig. 2 and paragraph 0035), 
wherein the bra assembly comprises a strapless mode (see Fig. 4) and a strap mode (see Fig. 7); 
wherein the removable strap is detached from each of bra cups in the strapless mode (see Fig. 4 and paragraph 0037), and the removable strap is coupled to each of the bra cups in the strap mode (see Fig. 7 and paragraphs 0038-0039); 
wherein the first clip is coupled to the second clip during the strapless mode (see Figs. 1 and 4 and paragraph 0037), wherein the first clip is coupled to the third clip and the second clip is coupled to the fourth clip during the strap mode (see Figs. 7-8 and paragraphs 0038-0040),
wherein the first clip comprises a groove and the second clip comprises an insertion (see annotated Fig. 1), the first clip is coupled to the second clip via inserting the insertion of the second clip into the groove of the first clip during the strapless mode (see Figs. 1 and 4 and paragraphs 0033-0037),
wherein the first clip and the fourth clip are the same type of clip, the second clip and the third clip are the same type of clip (see Figs. 1-2 and paragraphs 0033-0040).

    PNG
    media_image1.png
    567
    715
    media_image1.png
    Greyscale


Regarding claim 3, Chen further discloses wherein the first clip (12) further comprises a first clip body (portion of 12 containing/surrounding the first hole, see Fig. 1), a stopper (portion of 12 extending below the groove and configured to receive the bottom portion of the insertion of 11, see Fig. 1) and a blocker (portion of 12 extending above the groove and configured to receive the top portion of the insertion of 11, see Fig. 1), the stopper and the blocker are coupled to the first clip body (see Fig. 1).

Regarding claim 4, Chen further discloses wherein the second clip (11) further comprises a second clip body (portion of 11 containing/surrounding the second hole, see Fig. 1) and a connector connecting the insertion and the second clip body (narrowed portion extending horizontally between the insertion and the second clip body, see Fig. 1).

	Regarding claim 11, Chen further discloses wherein the second clip (11) comprises a second hole (hole through which cup connecting piece extends, see annotated Fig. 1).

	Regarding claim 12, Chen further discloses wherein the second bra cup (1) comprises a second pad (pad of 1) and a second connecting piece coupled to the second pad (see annotated Fig. 1), the second pad is coupled to the second clip (11) via passing the second connecting piece through the second hole (see Fig. 1 and paragraph 0034).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 4 above, in view of Fildan (US Patent No. 4,000,544).
Regarding claims 5-6, Chen discloses the limitations of claim 4, as discussed above, but fails to further disclose wherein a top portion of the connector is concave, and a bottom portion of the blocker is convex. Chen appears to depict wherein the respective surfaces of the connector and blocker are relatively planar/flat (see Fig. 1).
However, Fildan teaches a similar clasp fastener system (1, 2) for use in brassieres (see column 1, lines 5-26) comprising two detachable clips (1, 2), wherein the first clip (1) comprises a groove (5) and the second clip (2) comprises an insertion (8), wherein the first clip is coupled to the second clip via inserting the insertion of the second clip into the groove of the first clip during the strapless mode (see Figs. 1-4 and column 2, line 40 – column 3, line 5), and wherein 
the first clip further comprises a first clip body (3), a stopper (6), and a blocker (see annotated Fig. 1 of Fildan), wherein the stopper and the blocker are coupled to the body (see Fig. 1 and column 2, line 40 – column 3, line 5 of Fildan); wherein the second clip comprises a second clip body (4) and a connector (9) connecting the insertion (8) and the second clip body (see Fig. 1 and column 2, line 40 – column 3, line 5 of Fildan).

    PNG
    media_image2.png
    504
    704
    media_image2.png
    Greyscale

Fildan fails to teach in the present embodiment wherein a top portion of the connector (9) is concave. Instead, like Chen, Fildan appears to depict the top portion of the connector as substantially straight (see Fig. 1).
However, Fildan further teaches wherein the connector and blocker have a coordinating shape so as to allow for a slight clamping action when the clasp fasteners are attached (see column 2, lines 51-59). Fildan also teaches at least one alternate embodiment (see Figs. 11-13) wherein a top portion of the connector (9) is concave, and a corresponding bottom portion of the blocker (see annotated Fig. 10) is convex (see Fig. 10).


    PNG
    media_image3.png
    609
    694
    media_image3.png
    Greyscale


Based on Fildan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Chen’s connector to have a concave top portion, and Chen’s blocker to have a corresponding convex bottom portion, as doing so would allow for a slight clamping action when the clasp fasteners are attached; and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).


Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks (US PG Pub 2004/0128733) in view of Jones et al. (herein Jones)(US PG Pub 2003/0003844), further in view of Rowell (US Patent No. 4,054,972) and Chen (US PG Pub 2003/0236054).
Regarding claim 1, Hendricks discloses a bra assembly (11, note that bathing suit top 11 provides breast coverage/support and is usable as a bra), comprising:
a pair of bra cups (12) comprising a first bra cup (wearer’s right cup 12) and a second bra cup (wearer’s left cup 12);
a first fastener (20 as annotated in Fig. 2) coupled to the first bra cup (see Fig. 2 and paragraphs 0062-0065); wherein the first bra cup comprises a first pad (pad body of 12);
a second fastener (20 as annotated in Fig. 2) coupled to the second bra cup (see Fig. 2 and paragraphs 0062-0065); and
a removable pair of straps (21) comprising a third fastener (20 as annotated in Fig. 2) at a first end and a fourth fastener (20 as annotated in Fig. 2) at a second end (see Fig. 2 and paragraphs 0062-0065);
wherein the bra assembly comprises a strapless mode (i.e., when the straps 21 are removed, see note below) and a strap mode (i.e., when the removable strap is connected to the pair of bra cups, e.g., as in Fig. 2, see note below);
wherein the removable strap is detached from each of the bra cups in the strapless mode and the removable strap is coupled to each of the bra cups in the strap mode (see notes below).


    PNG
    media_image4.png
    584
    822
    media_image4.png
    Greyscale

	Hendricks fails to disclose wherein the bra assembly includes a single removable strap. Instead, Hendricks discloses a pair of removable straps (21).
	However, Jones teaches a strap ensemble (311) for a bra assembly (310) comprising a single removable strap (139, see Figs. 10-11 and paragraphs 0073-0075), so as to allow the single strap to be easily concealed when the bra assembly is worn with a backless or halter-style garment (see paragraphs 0014-0016, 055, and 0075). It is also noted that providing a single strap instead of a pair of tied straps would reduce bulkiness and tension at the area the pair of straps are tied/knotted together.
	Therefore, based on Jones’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hendricks’ pair of removable straps to comprise a single removable strap, as doing so would allow the single strap to be easily concealed when the bra assembly is worn with a backless or halter-style garment, and would reduce bulkiness and tension at the area the pair of straps are tied/knotted together.
Hendricks further discloses wherein the shoulder and cup fasteners include the same type of fastener (20; see Figs. 1-2 and paragraphs 0062-0065) but fails to further disclose wherein the first, second, third, and fourth fasteners are clips, wherein the first clip and the fourth clip are the same type of clip, and the second clip and the third clip are the same type of clip; wherein the first clip comprises a first hole, wherein the first bra cup comprises a first connecting piece coupled to the first pad, and the first pad is coupled to the first clip via passing the first connecting piece through the first hole. Instead, Hendricks discloses a fastening system comprising securing apertures (20) and a clasp system (17, 18), to allow the different components of the bra assembly to be reversibly detached/attached (see Figs. 1-2 and paragraphs 0062-0065).
However, Rowell teaches a clasp fastener system (see Figs. 4-8) for use in brassieres (see column 1, lines 4-6) comprising a first clip (120) and a second clip (100) detachably connected to one another (see Figs. 4-8 and column 3, line 25 – column 4, line 16), wherein the first clip comprises a first hole (128), and wherein the first clip is configured to be coupled to a brassiere cup via a first connecting piece (164) via passing the first connecting piece through the first hole (see Figs. 4-8 and column 3, line 51 – column 4, line 11), wherein the first clip comprises a groove (146) and the second clip comprises an insertion (102); and the first clip is coupled to the second clip by inserting the insertion of the second clip into the groove of the first clip (see Figs. 4-8 and column 3, line 26 – column 4, line 16 of Rowell); so as to provide a sturdy clasp fastener system that is easily fastened and unfastened, and minimizes the fastener distance between the bra cups (see column 1, lines 52-58 and column 4, lines 17-26).
Furthermore, Chen teaches a bra assembly (see Figs. 2-5) comprising a pair of cups (1) and a pair of shoulder straps (5), wherein the cups and straps are removably connected to one another and include the same type of clip (51, 21) joined by receiving loops (12, 52; see Figs. 2-5 and paragraphs 0011-0016). It is noted that providing the same type of clip for both the shoulder strap fasteners and the inter-cup fasteners provides a more intuitive experience for the user when removing and joining the components of the bra assembly. 
Therefore, based on Rowell’s and Chen’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified  Hendricks’ clasp fastener system wherein the first, second, third, and fourth fasteners are clips, wherein the first clip and the fourth clip are the same type of clip, and the second clip and the third clip are the same type of clip; wherein the first clip comprises a first hole, wherein the first bra cup comprises a first connecting piece coupled to the first pad, and the first pad is coupled to the first clip via passing the first connecting piece through the first hole; wherein the first clip comprises a groove and the second clip comprises an insertion; and the first clip is coupled to the second clip via inserting the insertion of the second clip into the groove of the first clip; as doing so would provide a sturdy clasp fastener system that is easily fastened and unfastened, and minimizes the fastener distance between the bra cups. Furthermore, providing the same type of clip/fastener for both the shoulder strap fasteners and the inter-cup fasteners would provide a more intuitive experience for the user when removing and joining the components of the bra assembly.
Regarding the limitations “wherein the first clip is coupled to the second clip during the strapless mode” and “the first clip is coupled to the second clip by inserting the insertion of the second clip into the groove of the first clip during the strapless mode,” the bra system together taught by Hendricks, Jones, Rowell, and Chen is capable of being used wherein the first clip is coupled to the second clip in a strapless mode of the bra system (e.g., by using the bra system as shown in Fig. 2 but with the neck straps removed), and Rowell already teaches wherein the first clip is coupled to the second clip by inserting the insertion of the second clip into the groove of the first clip (see above). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Regarding the limitation “wherein the first clip is coupled to the third clip and the second clip is coupled to the fourth clip during the strap mode,” the bra system together taught by Hendricks, Jones, Rowell, and Chen is capable of being used wherein the first clip is coupled to the third clip and the second clip is coupled to the fourth clip during a strap mode of the bra (e.g., by rotating the cups 12 of Hendricks such that the first clip 20 is engaged with the third clip 20, and the second clip 20 is engaged with the fourth clip 20 – note that each cup 12 has an identical fastener portion 20 at each corner of the cup, see Fig. 2 of Hendricks and is therefore capable of being effectively used in a rotated configuration as described above). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

Regarding claim 11, the modified bra assembly of Hendricks (i.e., Hendricks in view of Jones, Rowell, and Chen) is further disclosed wherein the second clip (second 20 of Hendricks/100 of Rowell) comprises a second hole (110 of Rowell; see Figs. 4-8 and column 3, lines 35-65 of Rowell).

Regarding claim 12, the modified bra assembly of Hendricks (i.e., Hendricks in view of Jones, Rowell, and Chen) is further disclosed wherein the second bra cup (left cup 12 of Hendricks) comprises a second pad (pad body of 12) and a second connecting piece (160 of Rowell) coupled to the second pad (see Figs. 7-8 and column 3, lines 50-65 of Rowell), wherein the second pad is coupled to the second clip (100 of Rowell) via passing the second connecting piece through the second hole (110 of Rowell; see Figs. 4-8 and column 3, lines 35-65 of Rowell).

Claims 3-6, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks, Jones, Rowell, and Chen, as applied to claim 1 above, in view of Fildan (US Patent No. 4,000,544).
Regarding claim 3, Hendricks, Jones, Rowell, and Chen together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the first clip comprises a first clip body, a stopper, and a blocker, wherein the stopper and the blocker are coupled to the body.
However, Fildan teaches a clasp fastener system (1, 2) for use in brassieres (see column 1, lines 5-26) comprising two detachable clips (1, 2), wherein the first clip (1) comprises a groove (5) and the second clip (2) comprises an insertion (8), wherein the first clip is coupled to the second clip via inserting the insertion of the second clip into the groove of the first clip during the strapless mode (see Figs. 1-4 and column 2, line 40 – column 3, line 5), and wherein 
the first clip further comprises a first clip body (3), a stopper (6), and a blocker (see annotated Fig. 1 of Fildan), wherein the stopper and the blocker are coupled to the body (see Fig. 1 and column 2, line 40 – column 3, line 5 of Fildan); so as to allow the clips to be easily and attached and detached in an articulated and secure manner, to prevent the clips from being opened inadvertently (see column 1, lines 5-59 and column 3, lines 6-25).

    PNG
    media_image2.png
    504
    704
    media_image2.png
    Greyscale

	Therefore, based on Fildan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hendrick’s clip fastener system wherein the first clip comprises a first clip body, a stopper, and a blocker, wherein the stopper and the blocker are coupled to the body; as doing so would allow the clips to be easily and attached and detached in an articulated and secure manner, to prevent the clips from being opened inadvertently.

Regarding claim 4, the modified bra assembly of Hendricks (i.e., Hendricks in view of Jones, Rowell, Chen, and Fildan) is further disclosed wherein the second clip (second 20 of Hendricks/2 of Fildan) comprises a second clip body (4 of Fildan) and a connector (9 of Fildan) connecting the insertion (8 of Fildan) and the second clip body (see Fig. 1 and column 2, line 40 – column 3, line 5 of Fildan).

Regarding claim 5, Hendricks, Jones, Rowell, Chen, and Fildan together teach the limitations of claim 4, as discussed above.
Fildan fails to teach in the present embodiment wherein a top portion of the connector (9) is concave. Instead, Fildan appears to depict the top portion of the connector as substantially straight (see Fig. 1).
However, Fildan further teaches wherein the connector and blocker have a coordinating shape so as to allow for a slight clamping action when the clasp fasteners are attached (see column 2, lines 51-59). Fildan also teaches at least one alternate embodiment (see Figs. 11-13) wherein a top portion of the connector (9) is concave, and a corresponding bottom portion of the blocker (see annotated Fig. 10) is convex (see Fig. 10).
Based on Fildan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fildan’s connector to have a concave top portion, and Fildan’s blocker to have a corresponding convex bottom portion, as doing so would allow for a slight clamping action when the clasp fasteners are attached; and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

    PNG
    media_image3.png
    609
    694
    media_image3.png
    Greyscale


Regarding claim 6, the modified bra assembly of Hendricks (i.e., Hendricks in view of Jones, Rowell, Chen, and Fildan) is further disclosed wherein a bottom portion of the blocker is convex (see annotated Fig. 10 of Fildan and rejection of claim 5 above).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732